
	

116 S2515 IS: Telecommunications Safety Act of 2019
U.S. Senate
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2515
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2019
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require the Food and Drug Administration to conduct a study on the effects of radiofrequency
			 radiation in the 5G networks on human health.
	
	
		1.Short title
 This Act may be cited as the Telecommunications Safety Act of 2019.
		2.Study on the effects of 5G networks on human health
 (a)In generalThe Secretary of Health and Human Services (referred to in this Act as the Secretary), acting through the Commissioner of Food and Drugs and in cooperation with the Federal Communications Commission, shall conduct a study on the effects of radiofrequency radiation on human health, which shall include research on human health effects of the wavelengths of such radiation at the levels expected to be used in the fifth-generation mobile networks, including effects on the human reproductive system and connections to illnesses such as cancer (including malignant tumor growths) and Alzheimer's disease.
 (b)ReportsThe Secretary shall submit to Congress—
 (1)not later than 6 months after the date of enactment of this Act, a preliminary report on the study conducted under subsection (a); and
 (2)not later than 1 year after the date of enactment of this Act, a final report on such study. The reports submitted under this subsection shall include the Secretary's plans for future research on the effects of radiofrequency radiation on human health.(c)Safety standardsThe Secretary shall develop standards of safety with respect to human health for telecommunications equipment, based on the findings of the study under subsection (a).
 3.Study on future networksThe Secretary, acting through the Commissioner of Food and Drugs and in cooperation with the Federal Communications Commission, shall conduct studies on any mobile networks that follow the fifth-generation mobile networks, and shall complete any such study not later than 1 year after such network becomes operational.
